Case 1:20-cv-08899-CM Document 66 Filed 03/08/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE CLEMENTINE COMPANY LLC. d/b/a THE
THEATER CENTER, PLAYERS THEATER
MANAGEMENT CORP. d/b/a THE PLAYERS THEATER,
WEST END ARTISTS COMPANY d/b/a THE ACTORS
TEMPLE, SOHO PLAYHOUSE INC. d/b/a SOHO
PLAYHOUSE, THE GENE FRANKEL THEATRE LLC.,
TRIAD PROSCENIUM PARTNERS INC. d/b/a THE
TRIAD, CARAL LTD. d/b/a BROADWAY COMEDY
CLUB, and DO YOU LIKE COMEDY LLC. d/b/a NEW
YORK COMEDY CLUB,

Plaintiffs,

ANDREW M. CUOMO, in his Official Capacity as Governor
of the State of New York, ATTORNEY GENERAL OF THE
STATE OF NEW YORK, BILL de BLASIO, in his Official
Capacity as Mayor of the City of New York, and THE STATE
OF NEW YORK,

Defendants.

 

 

WHEREAS on November 9, 2020, Plaintiffs moved for a preliminary injunction
enjoining State guidance requiring the closure of small venue theaters, and requiring that such

venues be permitted to open at 25% capacity or a 50-person limit (ECF no. 9, the “Preliminary

Injunction Motion”);

WHEREAS Defendants Andrew M. Cuomo, in his Official Capacity as Governor of the
State of New York, the State of New York (together with Governor Cuomo, the “State
Defendants”), and Bill de Blasio, in his Official Capacity as Mayor of the City of New York,

opposed the Preliminary Injunction Motion (ECF Nos. 24-29);

No. 20-cv-8899 (CM)

STIPULATION OF
WITHDRAWAL OF
MOTION FOR
PRELIMINARY
INJUNCTION

WHEREAS the Preliminary Injunction Motion has not yet been decided; and
Case 1:20-cv-08899-CM Document 66 Filed 03/08/21 Page 2 of 3

WHEREAS on March 3, 2021, Governor Cuomo announced that as of April 2, 2021,
“Events, Arts, and Entertainment Venues” (including the Plaintiff small venue theaters) will be
permitted to reopen at 33% capacity with up to 100 people indoors, or 150 people indoors with
attendee testing’;

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
counsel for Plaintiffs, State Defendants, and Mayor de Blasio (collectively, the “Parties”) in the
above-captioned matter, as follows:

I. Plaintiffs’ motion seeking a preliminary injunction (ECF no. 9) is hereby
withdrawn; and

2. The Parties request that the in-person conference currently scheduled for March

15, 2021 be cancelled as no longer necessary.

Dated: New York, New York
March 5, 2021

 

 

THE MERMIGIS LAW GROUP, P.C., LETITIA JAMES,
Attorneys for Plaintiffs Attorney General of New York State
on Je Attorney for State Defendants
; a t
James & Mérmigis, Esq. By: Watt le
85 Cold Spring Road, Suite 200 MATTHEW L. CONRAD
Syosset, New York 11791 Assistant Attorney General
(516) 353-0075 28 Liberty Street
James@MermigisLaw.com New York, NY 10005

(212) 416-6352
Matthew.Conrad@ag.ny.gov

 

' https://www.governor.ny.gov/news/governor-cuomo-announces-event-arts-and-entertainment-
venues-can-reopen-33-percent-capacity
Case 1:20-cv-08899-CM Document 66 Filed 03/08/21 Page 3 of 3

JAMES E. JOHNSON,
Corporation Counsel of the City of
New York
Attorney for Defendant Bill de Blasio

AIMEE kK. LULICH
Assistant Corporation Counsel
100 Church Street

New York, NY 10007

(212) 356-2369
ALulich@law.nyc.goc
